     Case 2:20-cv-11605-SVW-E Document 23 Filed 06/03/21 Page 1 of 10 Page ID #:148

                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA

                                            CIVIL MINUTES - GENERAL
                                                                                                        June 3, 2021
    Case No.     2:20-cv-11605-SVW                                                           Date

                 James Shayler v. Unlimited, Limited Liability Company
    Title




    Present: The Honorable         STEPHEN V. WILSON, U.S. DISTRICT JUDGE
                       Paul M. Cruz                                                            N/A
                       Deputy Clerk                                               Court Reporter / Recorder
               Attorneys Present for Plaintiffs:                             Attorneys Present for Defendants:
                               N/A                                                              N/A
    Proceedings:               ORDER IMPOSING SANCTIONS UNDER FEDERAL RULE OF CIVIL
                               PROCEDURE 11 AND THE COURT’S INHERENT POWER TO
                               SANCTION ABUSE OF THE JUDICIAL PROCESS.

        On April 16, 2021, the Court issued an order to show cause why sanctions should not be imposed
against Plaintiff’s counsel Joseph Richard Manning, Jr. (“Manning” or “JRM”).1 Dkt. 19. The Court
explained that, while reviewing Plaintiff’s application for default judgment in the above-captioned case,
the Court discovered that Manning had submitted nearly identical billing statements in 85 cases.2 See
generally id. The Court expressed its concern that, in those cases, Manning’s billing statements and
sworn declarations may be false. See id. at 5–6. The Court ordered Manning to respond and explain
the pattern identified by the Court. See id. at 6. After the Court granted Manning an extension of time
to respond, Dkt. 21, Manning filed his response on May 10, 2021, Dkt. 22.

        The Court has reviewed Manning’s response, as well as the supporting declarations and exhibits.
In light of that review, the Court concludes that sanctions are warranted.



1
    The Court hereby incorporates its prior order and the findings therein by reference. See Dkt. 19.
2
  On the fifth page of its prior order, the Court wrote that the “6 statements for $4,575 are identical to the 18 statements for
$4,644 . . . The only difference between the statements for $4,575 and the statements for $4,644 is [the amount of service
fees].” Dkt. 19 at 5. The number “18” was a typo; there were 25 statements for $4,644, not 18. See id. at 9 (Appendix II
of 25 cases in which Manning billed $4,644).




                                                                                                                   :
                                                                        Initials of Preparer
                                                                                                    PMC

                                                   CIVIL MINUTES - GENERAL                                             Page 1 of 10
     Case 2:20-cv-11605-SVW-E Document 23 Filed 06/03/21 Page 2 of 10 Page ID #:149

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
                                                                                        June 3, 2021
Case No.      2:20-cv-11605-SVW                                                 Date

              James Shayler v. Unlimited, Limited Liability Company
Title



I.       Authority for Sanctions.

        As noted in the Court’s prior order, Federal Rule of Civil Procedure 11 authorizes the Court to
“impose an appropriate sanction” for signing and filing a document whose factual contentions lack
evidentiary support. See Fed. R. Civ. P. 11(b)(3). “If [Rule 11] sanctions are warranted by [the]
circumstances, the court should not waiver in imposing them.” Matter of Yagman, 796 F.2d 1165, 1182
(9th Cir. 1986), opinion amended on denial of reh’g sub nom. In re Yagman, 803 F.2d 1085 (9th Cir.
1986). The primary purpose of Rule 11 sanctions is to deter subsequent abuses. Id. In determining
the amount or type of sanctions necessary to deter subsequent abuses, the Court considers:

         Whether the improper conduct was willful, or negligent; whether it was part of a pattern of
         activity, or an isolated event; whether it infected the entire pleading, or only one particular count
         or defense; whether the person has engaged in similar conduct in other litigation; whether it was
         intended to injure; what effect it had on the litigation process in time or expense; whether the
         responsible person is trained in the law; what amount, given the financial resources of the
         responsible person, is needed to deter that person from repetition in the same case; what amount
         is needed to deter similar activity by other litigants.

Fed. R. Civ. P. 11, Advisory Comm. Notes (1993 Amendments), Subdivisions (b) and (c); Christian v.
Mattel, Inc., 286 F.3d 1118, 1126 n.4 (9th Cir. 2002) (citing to the advisory committee notes of the 1993
Amendments).

        Separately from the authority to impose sanctions under Rule 11, federal courts have “inherent
powers” to “fashion an appropriate sanction for conduct which abuses the judicial process.” Goodyear
Tire & Rubber Co. v. Haeger, 137 S. Ct. 1178, 1186 (2017) (citations omitted). “When acting under its
inherent authority to impose a sanction, as opposed to applying a rule or statute, a district court must
find either: (1) a willful violation of a court order; or (2) bad faith.” Am. Unites for Kids v. Rousseau,
985 F.3d 1075, 1090 (9th Cir. 2021).

       Finally, courts have the authority to refer individuals to the United States Attorney for potential
prosecution as that official deems appropriate. See, e.g., Neal v. LaRiva, 765 F.3d 788, 791 (7th Cir.
2014) (“[W]e order the Clerk of this court to send copies of this opinion and the case file to the United




                                                                                                  :
                                                              Initials of Preparer
                                                                                       PMC

                                            CIVIL MINUTES - GENERAL                                   Page 2 of 10
  Case 2:20-cv-11605-SVW-E Document 23 Filed 06/03/21 Page 3 of 10 Page ID #:150

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
                                                                                     June 3, 2021
Case No.     2:20-cv-11605-SVW                                               Date

             James Shayler v. Unlimited, Limited Liability Company
Title



States Attorney for the Southern District of Indiana, so that he may consider the question whether Neal
should be prosecuted for the crime of perjury, 18 U.S.C. § 1621, or any other offense that he deems
appropriate.”); Ades v. 57th St. Laser Cosmetica, LLC, 2013 WL 2449185, at *13 (S.D.N.Y. June 6,
2013) (“[T]he Court finds that it is appropriate to refer Nesbitt’s conduct to the United States Attorney’s
Office for investigation and, if appropriate, prosecution for perjury.”).

II.     Manning’s Conduct Warrants Sanctions.

      The Court reviewed Manning’s response and the materials attached in support of that response.
See Dkt. 22. Having done so, the Court finds that sanctions are warranted.

       To begin, Manning admits what the Court suspected about his billing statements: they are
carbon-copy templates that are used repeatedly in support of applications for default judgments.
Manning states as follows: “The Court’s primary concern is that many of Manning Law’s billing
statements appear identical, both in terms of tasks performed and amounts charged. This is a result of
standardization of case handling procedures adopted by the firm and a policy of billing a standard
amount, which has always been a lesser amount of time, even if more hours were expended.” See id. at
3 (emphasis added).

       In essence, Manning’s response to the order to show cause is that the Court need not be
concerned about Manning’s billing practices because, even though he uses carbon-copy billing
statements, he never overbills; if anything, he underbills.

        This response is undermined by two fundamental problems. First, Manning identifies no
authority whatsoever that permits carbon-copy billing statements. To the contrary, a fee applicant
“bears the burden of establishing entitlement to an award and documenting the appropriate hours
expended and hourly rates.” Hensley v. Eckerhart, 461 U.S. 424, 437 (1983) (emphasis added). This
burden is imposed on fee applicants because requests for attorney’s fees are not intended to be rubber-
stamped. Rather, a court must conduct an independent review to determine “the reasonableness of the
hours claimed by the prevailing party.” Gates v. Deukmejian, 987 F.2d 1392, 1398 (9th Cir. 1992).
Moreover, to allow meaningful appellate review, a court must articulate “the reasons for its findings
regarding the propriety of the hours claimed or for any adjustments it makes either to the prevailing




                                                                                               :
                                                            Initials of Preparer
                                                                                    PMC

                                          CIVIL MINUTES - GENERAL                                  Page 3 of 10
     Case 2:20-cv-11605-SVW-E Document 23 Filed 06/03/21 Page 4 of 10 Page ID #:151

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
                                                                                                    June 3, 2021
    Case No.   2:20-cv-11605-SVW                                                           Date

               James Shayler v. Unlimited, Limited Liability Company
    Title



party’s claimed hours or to the lodestar.”3 Id.

       Those two tasks—judicial review of the reasonableness of the requested fee, and judicial
findings and explanations regarding any adjustments to that fee—cannot be accomplished if the billing
statements presented to a court are mere templates rather than specific recordings of time spent on the
case. This is particularly true where, as is the case here, no opposition is filed that could assist the
Court in evaluating the reasonableness of the fee request.

        Indeed, courts routinely decline to award attorney’s fees based on estimates of time spent on the
case. See, e.g., Deane v. Pac. Fin. Grp. Inc. et al, 2021 WL 1244810, at *1 (W.D. Wash. Mar. 26,
2021) (reducing fee award because counsel “relie[d] on an estimate of time spent opposing one motion,
rather than actual billing records that he could have submitted”); Pinterest, Inc. v. Pintrips, Inc., 2015
WL 154522, at *8 (N.D. Cal. Jan. 12, 2015) (rejecting counsel’s “use of estimates to substantiate its
claimed attorneys’ fees” as “inconsistent with the requirement that such fees be ‘itemize[d] with
particularity’”); J & J Sports Prods., Inc. v. Thang, 2020 WL 2992319, at *2 (E.D. Cal. June 4, 2020)
(“[T]he Court is not impressed with Plaintiff’s counsel’s approach of submitting estimated
reconstructions of fees in lieu of actual billing records.”).4

         Of course, Manning did not merely estimate time here. Rather, he billed an amount that was
nearly identical to the amounts billed in 84 other cases, and he submitted a sworn declaration stating that
the billing statement accurately reflected the time spent in this case. The only differences across the 85
cases are (1) the name of the case and dates for tasks; (2) an additional time entry in 31 of the cases for
responding to an order to show cause regarding supplemental jurisdiction; and (3) lower service fees in 6
3
  Indeed, this Court reviews billing statements closely to ensure that the hours expended and billed for were appropriate and
that the requested fee is reasonable. See, e.g., Chris Langer v. Westco Investment LLC et al, No. 2:19-cv-02439-SVW-SK,
Dkt. 64; Whitaker v. Beverly Falafel, Inc. et al, No. 2:19-cv-10127-SVW-GJS, Dkt. 42; Whitaker v. Mateos Ice Cream and
Fruits Bars, Inc., No. 2:20-cv-09681-SVW-RAO. Dkt. 20; Orlando Garcia v. Maura Calixto Velazquez, No. 2:20-cv-10817-
SVW-RAO, Dkt. 20; Raul Uriarte-Limon v. Albert Castro et al, No. 2:19-cv-04691-SVW-SS, Dkt. 51; Alvarez v. F&K
Atlantic Properties, LLC et al, No. 2:19-cv-07452-SVW-RAO, Dkt. 43.
4
  In these cases, when requesting their fee, the lawyers acknowledged that they relied on estimates. Here, by contrast, had
the Court not issued its order to show cause, it would have never known that Manning’s fee request in the instant case was
the result of a “standardization of case handling procedures” and a “policy of billing a standard amount.” See Dkt. 22 at 3.




                                                                                                                :
                                                                      Initials of Preparer
                                                                                                  PMC

                                                 CIVIL MINUTES - GENERAL                                            Page 4 of 10
  Case 2:20-cv-11605-SVW-E Document 23 Filed 06/03/21 Page 5 of 10 Page ID #:152

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
                                                                                     June 3, 2021
Case No.     2:20-cv-11605-SVW                                               Date

             James Shayler v. Unlimited, Limited Liability Company
Title



of the cases. Everything else on the 85 billing statements—the language used to describe the tasks
(including specific typos), the amount of time spent (to the tenth of an hour), and the attorney assigned
to the task (“JRM” or “AA”)—is exactly the same. Under these circumstances—and particularly in
light of Manning’s statement that the firm has a policy of “billing a standard amount”—the Court
concludes that Manning did not actually track or accurately record the time spent in this case, and his
submission to the Court under oath was misleading and not truthful.

        Second, the Court rejects Manning’s claim that he never overbills and only understates the
amount of time spent on a particular case. That claim is irrelevant because, even if carbon-copy billing
statements do not represent overbilling, they still prevent courts from doing their job and properly
assessing the reasonableness of the requested fee. In essence, Manning believes he can be the sole
arbiter of what a reasonable fee is for ADA default judgment cases, and courts need not be concerned
whether the billing statements are actually “true and correct,” as Manning swears they are in his
declarations. That belief is incorrect for the reasons discussed above. See supra at 3–4.

        Moreover, Manning’s claim that he never overbills and only understates the time spent on a
particular task is contradicted by the pattern identified by the Court and by Manning’s own admissions
in his response. Manning expressly acknowledges that “in many cases the tasks and time required to
complete them will vary.” Id. at 5. Indeed, Manning identifies 9 cases where he billed less time than
the 85 identical billing statements. See Perri v. D&R Restaurant, No. 2:19-cv-08032-PA-MAA, Dkt.
28-7 (default judgment application requesting $4,213); Rutherford v. BBR Banker, No. 8:20-cv-00250-
DOC-KES, Dkt. 17-8 (default judgment application requesting $4,022); Bouyer v. Lucky 7, No. 2:20-cv-
00631-GW-JPR, Dkt. 12-7 (default judgment application requesting $3,782); Bouyer v. Curtis Wilson
Cost, No. 2:20-cv-01241-DSF-AS, Dkt. 15-7 (default judgment application requesting $3,688); Perri v.
YB Invest, No. 2:20-cv-02821-MWF, Dkt. 16-7 (default judgment application requesting $3,932);
Bouyer v. Kadima, No. 2:20-cv-04709-RSWL-KS, Dkt. 17-7 (default judgment application requesting
$3,857); Bouyer v. D Egidio, No. 2:20-cv-04621-RSWL-JEM, Dkt. 14-7 (default judgment application
requesting $3,591); Rutherford v. Ibrahim Diab, No. 5:20-cv-00635-JAK-MAA, Dkt. 19-7 (default
judgment application requesting $3,366); Bouyer v. Sylmar Plaza, No. 2:20-cv-06708-RGK-E, Dkt. 16-
8 (default judgment application requesting $4,153).




                                                                                               :
                                                            Initials of Preparer
                                                                                    PMC

                                          CIVIL MINUTES - GENERAL                                  Page 5 of 10
  Case 2:20-cv-11605-SVW-E Document 23 Filed 06/03/21 Page 6 of 10 Page ID #:153

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
                                                                                      June 3, 2021
Case No.     2:20-cv-11605-SVW                                                Date

             James Shayler v. Unlimited, Limited Liability Company
Title



       Yet, in each of these 9 cases, Manning and the “Associate Attorney” (“AA”) conducted the exact
same tasks, respectively, that they did in the 85 cases with nearly identical billing statements.
Specifically, they each conducted the following tasks in the following order:

           Reviewed information received from client (JRM)

           Met with client and discussed case. (JRM)

           Examined the alleged violations of the ADA Access Guidelines at the property and
            confirmed they are not ADA compliant as set forth in the Complaint. (JRM)

           Conducted research of public records to determine identities of business owner and owner of
            the real property (AA)

           Edit/draft complaint for filing. (JRM)

           Reviewed and executed the front matter (civil case coversheet, summons, etc.). (AA)

           Reviewed court-issued summons, Notice of Assignment, Standing order. (AA)

           Reviewed and executed the Request for Entry of Default; review file generally to confirm
            service proper and effected as to proper defendant. (AA)

           Drafted delcaration [sic] on behalf of client in support of Plaintiff’s Application for Entry of
            Default Judgment. Contacted client to execute declaration. (AA)

           Drafted Notice of Motion and Motion for Application for Entry of Default Judgment, and
            declaration in support. Compiled exhibits and instructed staff to file. (AA)

           Review Default Package and Approve (JRM)




                                                                                                 :
                                                             Initials of Preparer
                                                                                     PMC

                                           CIVIL MINUTES - GENERAL                                   Page 6 of 10
     Case 2:20-cv-11605-SVW-E Document 23 Filed 06/03/21 Page 7 of 10 Page ID #:154

                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
                                                                                                   June 3, 2021
    Case No.   2:20-cv-11605-SVW                                                          Date

               James Shayler v. Unlimited, Limited Liability Company
    Title



The only difference between the 9 cases identified in Manning’s response and the 85 cases with nearly
identical billing statements is the time spent on each of the above tasks; the tasks themselves are exactly
the same.5 In other words, these 9 cases establish that the tasks conducted in the 85 cases with nearly
identical billing statements often take less time than reflected in the 85 nearly identical billing
statements. Yet, in those 85 billing statements, JRM and AA spent the exact same amount of time—to
the tenth of an hour—on every task. Under these circumstances, the Court concludes that the 85 nearly
identical billing statements do not accurately reflect the time spent on those cases.

        Manning argues that his use of carbon-copy billing statements is “intended to simplify the
default judgment process for the benefit of judges in the Central District, who have presided over
thousands of ADA cases and have specifically ordered ADA plaintiff firms to streamline the process.”
Dkt. 22 at 2. This argument is frivolous. In support of this claim, Manning identifies two scheduling
orders issued by judges in this district. See Dkt. 22-6, Ex. F. Yet, those orders say nothing about
attorney’s fees at all, let alone “billing a standard amount.” Rather, they simply impose deadlines for
plaintiffs to file proofs of service, requests for default, and motions for default judgment. See id. It is
simply impossible to interpret those orders as authorizing Manning’s billing practices.

        Remarkably, Manning has the temerity to double down in a sworn declaration attached to his
response. Despite his indefensible conduct, Manning states as follows: “I have reviewed my
Declarations and accompanying billing statements referenced by this Court in the OSC, and I confirm
that my declarations and the billing statements are true and correct.” See Dkt. 22-1 ¶ 9. Manning
makes that assertion despite admitting that his billing statements in the 85 cases are carbon-copy
templates, see supra at 3, and despite the evidence discussed above that led the Court to conclude that
the 85 billing statements are not accurate, see supra at 5–7. Under these circumstances, the Court finds
that Manning’s sworn statements in his declaration submitted in support of his response to the order to
show cause are false.

                                                           ***


5
  The hourly rate for JRM ($450) and AA ($375) in each of these 9 cases is the same as in the 85 cases with nearly identical
billing statements.




                                                                                                               :
                                                                      Initials of Preparer
                                                                                                 PMC

                                                 CIVIL MINUTES - GENERAL                                           Page 7 of 10
  Case 2:20-cv-11605-SVW-E Document 23 Filed 06/03/21 Page 8 of 10 Page ID #:155

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
                                                                                      June 3, 2021
Case No.     2:20-cv-11605-SVW                                                Date

             James Shayler v. Unlimited, Limited Liability Company
Title



        As noted above, see supra at 2–3, federal courts have “inherent powers” to “fashion an
appropriate sanction for conduct which abuses the judicial process.” Goodyear Tire & Rubber Co. v.
Haeger, 137 S. Ct. 1178, 1186 (2017) (citations omitted). Federal Rule of Civil Procedure 11 also
authorizes the Court to “impose an appropriate sanction” for signing and filing a document whose
factual contentions lack evidentiary support. See Fed. R. Civ. P. 11(b)(3).

         Pursuant to those two sources, the Court finds that sanctions are warranted. First, Rule 11
warrants sanctions. Manning submitted a sworn declaration in the instant case in which he stated as
follows: “I spent a total of 3.25 hours of time at $450/hour and my associate attorneys spent 6.05 hours
at $375/hour, which totals $3,731 in attorney fees . . . . The true and correct copy of the billing statement
for this matter is attached as Exhibit 5.” Dkt. 17-3.

        The Court finds that this assertion was misleading and not truthful. Manning himself admits
that the statements across the 85 cases—including the instant case—are a result of a “standardized
process” and that his firm has a policy of “billing a standard amount.” See supra at 3. Additionally,
the circumstantial evidence discussed above raises the strong inference that the exact same amount of
$4,269—and the exact same hours identified for each task, to the tenth of an hour—cannot possibly be
“true and correct” across 85 cases. See supra at 5–7. Under these circumstances, the Court finds that
Manning was untruthful when he asserted that the “billing statement for this matter”—which was a
carbon-copy template of billing statements in 84 of other matters—was “true and correct.” Dkt. 17-3.

       Additionally, the Court’s analysis of the billing statements in the 85 cases establishes that
Manning’s conduct is part of “a pattern of activity” rather than “an isolated event.” Fed. R. Civ. P. 11,
Advisory Comm. Notes (1993 Amendments), Subdivisions (b) and (c) (describing factors to consider in
imposing sanctions). Indeed, Manning “engaged in similar conduct in other litigation.” Id.
Specifically, he engaged in this conduct in 84 other cases. These factors weigh in favor of imposing
sanctions here.

        Second, sanctions are warranted under the Court’s inherent powers, as is a referral to the United
States Attorney. Manning abused the judicial process—and did so in bad faith—by filing a carbon-
copy billing statement in this case that he has filed in 84 other cases. See Rousseau, 985 F.3d at 1090
(sanctions pursuant to court’s inherent powers for abuse of judicial process require finding of bad faith).




                                                                                                 :
                                                             Initials of Preparer
                                                                                     PMC

                                          CIVIL MINUTES - GENERAL                                    Page 8 of 10
     Case 2:20-cv-11605-SVW-E Document 23 Filed 06/03/21 Page 9 of 10 Page ID #:156

                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
                                                                                               June 3, 2021
    Case No.     2:20-cv-11605-SVW                                                     Date

                 James Shayler v. Unlimited, Limited Liability Company
    Title



And, despite admitting to the uniform nature of the templates, Manning insists that the billing statement
in the instant case and in each of the 84 other cases are all “true and correct.”6 Dkt. 22-1 ¶ 9.

        This conduct constitutes a deception upon the Court that strikes directly at the integrity of the
judicial process. The act of filing carbon-copy billing statements invites courts to unknowingly approve
fee awards based on statements that do not reflect the actual time spent on a case. Manning’s conduct
deprives courts of their ability to perform their duties and comply with their obligations, as described
above. See supra at 3–4.

            For the foregoing reasons, the Court finds that sanctions are warranted as follows:

               Manning is ORDERED to pay a fine to the United States District Court for the Central
                District of California of $2,500.

               The Court will deny the request for attorney’s fees affixed to Plaintiff’s application for
                default judgment.

               The Clerk of the Court is ORDERED to send copies of this opinion and all documents in this
                case, including the Court’s prior order, see Dkt. 19, to the State Bar of California’s Office of
                Chief Trial Counsel.

               The Clerk of the Court is ORDERED to send copies of this opinion and all documents in this
                case, including the Court’s prior order, see Dkt. 19, to the Acting United States Attorney for
                the Central District of California, so that she may consider the question of whether Manning
                should be prosecuted for the crime of perjury, 18 U.S.C. § 1621, or any other offense that she
                deems appropriate.



6
  Although the sanctions the Court imposes result from Manning’s conduct in the above-captioned case, sanctions are
independently warranted—for the same reasons—based on Manning’s insistence that the billing statements in the 85 cases
identified by the Court are all “true and correct.” Dkt. 22-1 ¶ 9.




                                                                                                           :
                                                                   Initials of Preparer
                                                                                              PMC

                                               CIVIL MINUTES - GENERAL                                         Page 9 of 10
 Case 2:20-cv-11605-SVW-E Document 23 Filed 06/03/21 Page 10 of 10 Page ID #:157

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
                                                                                  June 3, 2021
Case No.    2:20-cv-11605-SVW                                             Date

            James Shayler v. Unlimited, Limited Liability Company
Title



Additionally, the Court is concerned that the associate attorneys who submitted declarations in support
of Manning’s response were knowing participants in the above-described conduct. Accordingly, those
three attorneys—Tristan Jankowski, David Fitzgerald, and Janet Harris—are ORDERED to show cause
why sanctions should not be imposed against them for knowingly filing or contributing to inaccurate and
misleading billing statements. The responses of the three associate attorneys should be filed on or
before June 14, 2021.

        IT IS SO ORDERED.




                                                                                           :
                                                         Initials of Preparer
                                                                                 PMC

                                        CIVIL MINUTES - GENERAL                                Page 10 of 10
